UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-6834



SHERMAN A. THOMPSON,

                                                 Plaintiff - Appellant,

             versus


SERGEANT JOYNER; CORRECTIONAL OFFICER ALSTON;
OFFICER, Melton; OFFICER, Headen; CAPTAIN,
Alston; OFFICER, Hinton,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:06-ct-03013-FL)


Submitted:    October 18, 2007               Decided:   October 24, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherman A. Thompson, Appellant Pro Se. Yvonne Bulluck Ricci, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sherman A. Thompson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Thompson v.

Joyner, No. 5:06-ct-03013-FL (E.D.N.C. May 29, 2007).      We deny

Thompson’s motion for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -